Citation Nr: 1505728	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  06-15 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a left knee disorder. 

2. Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2012, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims folder.

The Board remanded these claims in September 2013 for further development.  It sought a supplemental opinion concerning the Veteran's noted in-service knee pain and his current limitation of motion.  Review of the completed development reveals that there has been at least substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is proceeding with its adjudication of the claims.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for erectile dysfunction has been raised by the record in a June 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran does not have a current left or right knee disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2. The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014).  In this case, a pre-adjudication VCAA notice letter was sent to the Veteran in June 2003 prior to adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  This letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The Veteran has not alleged that any error in notice exists.  Thus, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained and associated with the claims file all identified relevant VA and private treatment records.  Additionally, the Veteran was given VA examinations to assess the etiology of his claimed knee conditions.  When VA undertakes to provide an examination or obtain an opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes that the November 2011 examination, when considered with the October 2013 supplemental opinion, is wholly adequate, as it is predicated on an examination of the Veteran and a full reading of the medical records in the Veteran's claims file for pertinent history.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also considered all of the relevant evidence of record and provided an explanatory rationale for the opinion generated, which considered the Veteran's in-service complaints of knee problems.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion in response to this claim has been met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

II. Service Connection

The Veteran asserts that he has right and left knee disabilities that are the result of marching and physical training during service, along with added weight that he was required to carry in his military occupational specialty as a radio communicator.  STR's are absent for any treatment or diagnoses referable to left or right knee disorders.  However, the Veteran's August 1992 service separation examination records report his complaints of knee pain with deep knee bends, and that "kneeling hurts". 

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'" Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA outpatient treatment records in July 2008 show the Veteran's complaints of intermittent bilateral knee pain.  An X-ray report indicated that there was no evidence of acute bilateral knee osseous injury or evidence of significant degenerative disease. 

At a November 2011 medical examination of the knees performed for VA purposes, an examiner concluded that there was no pathology of the knees to render a diagnosis.  However, in the physical examination section of the report, the examiner indicated that extension of the Veteran's right knee ended at 30 degrees, and extension on the left knee ended at 45 degrees, both with pain.  Flexion of the right and left knee were both to 140 degrees with pain.  Due to this presence of limitation of motion, as well as the in-service notation of knee pain, the Board sought supplemental comment.  

The new VA opinion was generated in October 2013.  The examiner indicated a review of the Veteran's claims file had occurred.  She ultimately opined that the Veteran's claimed knee conditions were less likely than not incurred in or caused by his active duty service.  She summarized the findings of the November 2011 VA examination, including the Veteran's reported symptoms of weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, fatigability, drainage, and pain.  She also summarized his range of motion measurements.  She further included the July 2008 x-ray which showed normal knees.  The examiner concluded that another examination was not necessary, as it would not provide any additional evidence.  She pointed out that the Veteran's reported pain was a symptom and complaint, but not a disability.  

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The Veteran has not produced medical evidence of a current disability to either knee.  At his August 2012 hearing, he confirmed that he had never been diagnosed with a disability in either knee.  The VA medical evidence, including the July 2008 x-ray, the November 2011 examination, and the October 2013 supplemental opinion, all support the conclusion that he does not have a bilateral knee condition.  To date, there is no private medical evidence of record that shows otherwise.  

The Board acknowledges that the Veteran has provided competent and credible evidence of pain in his knees, and even did so while on active duty; however, pain alone without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran, as a lay person, is not able to provide competent information regarding the diagnosis of a disability. The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion as to the etiology of any knee condition. The Veteran is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and his opinion as to his knee pain and its relationship to service is therefore entitled to no weight of probative value. See Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

Without evidence of a current disability in either knee, the preponderance of the evidence is against the Veteran's claims of service connection.  Thus, the benefit of the doubt rule does not apply and the claims are denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a left knee disorder is denied. 

Entitlement to service connection for a right knee disorder is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


